DOWDELL, J.—
The charge on which the defendant was tried and convicted was burglary. The evidence *105was in part circumstantial. Where proof of the offense charged is dependent in whole or in part on circumstantial evidence, “motive or its absence opportunity vel non, and any conduct of the accused indicating restlessness, or quiet peace of mind, are proper subjects of investigation ; and any pertinent facts shedding light on these inquiries may be laid before the jury to aid them in their investigations.” — Welsh v. State, 97 Ala. 1; 3 Brick. Dig., 283, §§ 504, 505; 1 Greenleaf Ev. § 13.
The testimony of the witness’ Hixson objected to by the defendant, as to various statements made by the •defendant relative to an alleged burglary of the defendant’s storehouse on the same night' that the offense •charge was committed, taken in connection with the ■other evidence as to the defendant’s conduct on that night, was clearly revelant, and the court committed no error in admitting it.
The evidence of the State tended to show a conspi-Tacy between the defendant and one Johnson to commit the burglary. If the conspiracy existed, the probability that Johnson actually did the breaking and entering, though the defendant was not present in person, would not raise a reasonable doubt of the .guilt of the defendant, since both would be guilty as principals. Charges 1 and 2 requested by the defendant. were, therefore, properly refused by the court. Pickens v. State, 115 Ala. 42, 51.
Charge 3 requested by the defendant stated that the •evidence against the defendant was circumstantial. This was only partially true. The evidence against the defendant was in part circumstantial, and in part direct; consequently the court properly refused this •charge.
We find no error in the record,..and the judgment will be affirmed.